Citation Nr: 1702366	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  09-13 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating for residuals of the thoracic spine in excess of 10 percent from January 25, 2008, and in excess of 40 percent from August 4, 2014.

2.  Entitlement to an increased disability rating for left lower extremity radiculopathy, associated with the service-connected residuals of fracture of the thoracic spine, rated 10 percent from April 10, 2012.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU), due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to April 1982.

These matters are before the Board of Veterans' Appeals (Board) on appeal from July 2008 and May 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

During the course of the appeal, in an October 2011 rating decision, the RO increased the Veteran's service connected thoracic spine disability from a noncompensable rating to 10 percent, effective June 23, 2009.  In a May 2012 rating decision, the RO granted a separate 10 percent disability rating for the Veteran's left lower extremity radiculopathy, effective April 10, 2012.  Subsequently, in an October 2012 rating decision, the RO changed the effective date of the Veteran's 10 percent rating for his thoracic spine disability to January 25, 2008, the date of his increased rating claim. Notably, regulations direct that disability ratings involving the spine require consideration of both orthopedic and neurologic manifestations.  As such, the issue of the propriety of the rating assigned for the associated neurologic disability is also before the Board, and the issue has been appropriately added above.

In an April 2013 decision, the Board denied the Veteran's claims of entitlement to increased disability ratings for his thoracic spine disability and left lower extremity radiculopathy associated with the thoracic spine disability, and remanded the claim of entitlement to TDIU for further evidentiary development.  The Veteran appealed the Board's decision denying his claims to the United States Court of Appeals for Veterans Claims (Court).  In October 2013, counsel for the Veteran and the Secretary of VA filed a Joint Motion for Remand (JMR).  An Order of the Court dated October 21, 2013 granted the motion, vacated the Board's April 2013 decision, and remanded the case to the Board.  In an August 2014 rating decision, the RO increased the disability rating of the Veteran's thoracic spine disability to 40 percent, effective August 4, 2014.

Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned generally will be presumed to be seeking the maximum benefit allowed by law and regulation and a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  With regard to the Veteran's claims for increased ratings for his thoracic spine disability and left lower extremity radiculopathy, the assigned ratings are less than the maximum available benefits that can be awarded and the Veteran has not withdrawn his appeal.  Accordingly, those issues remain before the Board.

This case was previously before the Board in April 2013 and June 2014 when it was remanded for additional development.  For the reasons discussed below, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11. Vet. App. 268 (1998).


FINDINGS OF FACT

1.  From January 25, 2008 to August 4, 2014, the Veteran's residuals of fracture of the thoracic spine were manifested by forward flexion of the thoracolumbar spine to 80 degrees.  They were not manifested by forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or, incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months.

2.  From August 4, 2014, the Veteran's residuals of fracture of the thoracic spine have been manifested by incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.  They have not been manifested by unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes having a total duration of at least six weeks during the past twelve months.

3.  From April 10, 2012, the Veteran's left lower extremity radiculopathy, associated with residuals of fracture of the thoracic spine, has been characterized as mild incomplete paralysis of the sciatic nerve, causing intermittent pain only.  It has not been characterized as moderate incomplete paralysis of the sciatic nerve.

4.  The preponderance of the evidence shows that the Veteran's service-connected disabilities do not preclude him from securing and maintaining all forms of substantially gainful employment.


CONCLUSIONS OF LAW

1.  From January 25, 2008 to August 4, 2014, the criteria for a disability rating in excess of 10 percent, for residuals of fracture of the thoracic spine, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5235-5243 (2016).

2.  From August 4, 2014, the criteria for a disability rating in excess of 40 percent, for residuals of fracture of the thoracic spine, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DCs 5235-5243 (2016).

3.  The criteria for a disability rating in excess of 10 percent for left lower extremity radiculopathy are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. § 4.124a, DC 8520 (2016).

4.  The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.1, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, certainly not in exhaustive detail, each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).
In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a)  as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

In this case, VCAA notice letters were sent to the Veteran in March 2008 and May 2013.  These letters informed the Veteran of what evidence was required to substantiate the claims, and of his and VA's respective duties in obtaining evidence.  Thereafter, the case was readjudicated by way of a statement of the case (SOC) in  April 2009 and supplemental statements of the case (SSOCs) in November 2011, May 2012, October 2012, August 2014, and January 2016.  So, he has received all required notice concerning his claim, and it has been reconsidered since providing all required notice.

VA also has a duty to assist the Veteran in the development of his claims.  This duty includes assisting the Veteran in the procurement of his service treatment records (STRs) and pertinent post-service treatment records (VA and private), and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The claims file contains STRs, VA medical evidence, and the Veteran's contentions.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Furthermore, the Veteran was provided VA examinations to evaluate his service-connected disabilities in June 2009, April 2012, and August 2014.  The examination reports reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examinations are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. 
§ 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  Thus, the duties to notify and assist have been met.

II.  Stegall Analysis

As previously noted, the Board remanded this case for further development in April 2013 and June 2014.  The Board specifically instructed the RO to provide the Veteran with VCAA notice regarding the issue of entitlement to TDIU, schedule the Veteran for an examination to determine whether his service-connected disabilities preclude substantially gainful employment, and to readjudicate the claims on appeal.  Subsequently, appropriate notice was provided to the Veteran and he was afforded an examination to address his employability in August 2014.  Thereafter, the Veteran's claims were readjudicated in August 2014 and January 2016 SSOCs.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

III.  Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4 (2016).  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2016); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2016).  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3 (2016).

Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In its determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.
The Board must assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

IV.  Analysis

Back Condition

The Veteran's service-connected back condition is rated noncompensable, prior to January 25, 2008, 10 percent from that date to August 4, 2014, and 40 percent thereafter, according to the General Rating Formula, which contemplates diseases and injuries of the spine.  38 C.F.R. § 4.71a (2016).

The Veteran asserts that his back condition warrants ratings higher than those currently assigned.  Based on the competent medical evidence of record, the Board finds that increased disability ratings are not warranted for any period on appeal.

The Veteran's back condition may be rated pursuant to the General Rating Formula for diseases and injuries of the spine set forth in Diagnostic Codes 5235-5243.  Id.

The minimum 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of height.  Id.  

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  

A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or favorable ankylosis of the entire cervical spine.  Id.  

A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  Id.  

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  

The maximum 100 percent rating is warranted for with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, unfavorable ankylosis of the entire spine.  Id.

The notes applicable to the General Formula are as follows: 

Note (1): Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.

The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  Id.

Note (4): Round each range of motion measurement to the nearest five degrees.  Id.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.

Under Diagnostic Code 5243, intervertebral disc syndrome (IVDS) may be rated under either the General Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Under the Formula for Rating IVDS, incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months warrant a rating of 10 percent.  Incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrant a rating of 20 percent.  Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months warrant a rating of 30 percent.  Incapacitating episodes having a total duration of at least 6 weeks during the past 12 months warrant a rating of 60 percent.  Id.

Note (1): For purposes of evaluating under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disk syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id.

Note (2): If intervertebral disk syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id.

Prior to August 4, 2014

A VA treatment record dated January 2008 documents the Veteran's complaints of upper back pain, use of NSAIDs, and muscle relaxants for treatment.  A November 2008 VA evaluation noted mild lumbosacral tenderness and that the Veteran demonstrated normal gait and station and was able to walk on his heels and toes.  Mildly decreased range of motion was also noted.  

The Veteran was afforded a VA examination in June 2009.  He complained of pain in his back when standing for long periods of time and at night.  He did not report flare-ups and did not use assistive devices or a brace.  He did not identify any bowel or bladder impairment. 

Upon examination, the VA examiner reported a normal gait.  He also reported that the Veteran's tenderness was in his thoracic spine at about the T10 level with right thoracic paraspinous muscle tenderness without spasm.  Range of motion testing revealed flexion to 90 degrees without pain, extension to 10 degrees with pain in the right middle back, right and left lateral rotation to 30 degrees without pain, right lateral flexion to 20 degrees without pain, and left lateral flexion to 25 degrees with a cramping sensation in the right thoracic spine paraspinous muscles.  This results in a combined range of motion of 205 degrees.

There were no additional limitations following repetitive use, other than increased pain, without further loss of motion.  There were no flare-ups or effects of incoordination, fatigue, weakness, or lack of endurance on spine function.  An X-ray report of the Veteran's thoracic spine revealed an impression of an old compression fracture of T-10 vertebra; degenerative changes at T9-T10, T-10-T11, and T11-T12 levels.  The other vertebrae appeared unremarkable.  The VA examiner diagnosed the Veteran with myofascial thoracolumbar syndrome secondary to a prior T10 compression fracture with degenerative changes from T9 through T12. 

The Veteran was provided a VA examination in April 2012.  He complained of daily mild to severe mechanical thoracolumbar pain.  He did not report flare-ups.  He did not identify any bowel or bladder impairment.

Upon physical examination, the VA examiner reported range of motion testing which revealed flexion up to 80 degrees with pain at 80 degrees, extension to 30 degrees with pain at 30 degrees, right lateral flexion to 30 degrees with pain at 30 degrees, left lateral flexion to 20 degrees with pain at 20 degrees, and right and left lateral rotation to 30 degrees with pain at 30 degrees.  This results in a combined range of motion of 220 degrees.
The examiner noted that the Veteran was able to perform repetitive-use testing with three repetitions with no additional limitation in range of motion of the thoracolumbar spine.  However, the examiner noted that the Veteran had less movement than normal and pain on movement after repetitive use.  Further, he reported that the Veteran had tenderness of the lower thoracic and lumbar spinous processes.  The Veteran did not show guarding or muscle spasm of the thoracolumbar spine or muscle atrophy.  An X-ray report of the Veteran's thoracic spine revealed an old compression of the body of T10, small marginal hypertrophic spurs of lower thoracic vertebral bodies unchanged since the previous examination.  Other structures were normal in appearance.  An X-ray report of the lumbosacral spine revealed early degenerative changes of the lumbosacral joint with narrowing of the joint space and an increased lumbosacral angle.  The examiner diagnosed the Veteran with T10 vertebral compression fracture, old, mild, as well as lumbosacral degenerative disc disease.  

As discussed above, to warrant a 20 percent disability rating under the General Rating Formula for Diseases and Injuries of the Spine, the Veteran must show forward flexion of the thoracolumbar spine between 30 degrees and 60 degrees; the combined range of motion of the thoracolumbar spine of 120 degrees or less; muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or, incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months.  38 C.F.R. § 4.71a (2016).

However, review of the evidence of record does not reveal symptomatology consistent with a 20 percent disability evaluation at any time prior to August 4, 2014.  Specifically, range of motion testing conducted during the June 2009 and April 2012 VA examinations (the only range of motion testing of record which were measured) revealed forward flexion between 80 and 90 degrees, and combined range of motion between 205 and 220 degrees.  These measurements are well beyond the forward flexion of not greater than 60 degrees or combined range of motion of 120 degrees or less, as contemplated by the higher rating.

Additionally, the evidence of record does not indicate that the Veteran has exhibited muscle spasms or guarding severe enough to result in abnormal gait or abnormal spine contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Crucially, the VA examinations and x-ray reports show no evidence of abnormal gait or of abnormal spinal contour.  The Board has reviewed the Veteran's statements relative to his symptomatology.  They do not contradict these findings.  

In evaluating the Veteran's increased rating claim, the Board must also address the provisions of 38 C.F.R. § 4.40 and 4.45 (2016).  See DeLuca, supra.  The Board recognizes the Veteran's complaints of functional loss as a result of his thoracic spine disability, notably his difficulty with standing for long periods of time and sleeping.  See, e.g., the June 2009 VA examination report.  However, the Board places greater probative value on the objective clinical findings which do not support the Veteran's contentions regarding the severity of his disability.  

In this regard, the competent medical evidence of record does not indicate significant functional loss attributed to the Veteran's back complaints to warrant an increased disability rating prior to August 4, 2014.  Specifically, during the April 2012 VA examination, the Veteran was able to maintain almost full flexion to 80 degrees, with pain at 80 degrees, out of a normal 90 degrees.  Extension, rotation, and right lateral flexion were all normal, at 30 degrees even considering pain.  Left lateral flexion was minimally limited to 20 degrees, out of a normal 30 degrees.  The examiner noted that the Veteran was able to perform repetitive-use testing with three repetitions with no additional limitation in range of motion of the thoracolumbar spine.  Similarly, the June 2009 VA examiner reported normal flexion and rotation, without pain.  Extension and bilateral lateral flexion were minimally limited.  Although increased pain was noted with additional limitations following repetitive use, there was no further loss of motion at that time.

Based on this record, the Board is unable to identify any clinical findings that would warrant an increased evaluation for the Veteran's thoracic spine disability under 38 C.F.R. § 4.40 and 4.45.  Prior to August 4, 2014, the 10 percent rating adequately compensates the Veteran for any functional impairment attributable to the orthopedic component of his service-connected thoracic spine disability.  See 38 C.F.R. §§ 4.41, 4.10 (2016).  

From August 4, 2014

In an August 2014 VA examination report, the Veteran reported ongoing pain in the mid and low back since his injury.  Since his last examination in 2012, he noted increasing low back pain with radiation into the buttocks, bilaterally, and hips.  He also reported some pain in the right posterior leg, especially when he extended the right leg, which was transient and relieved by fully stretching the leg.  There was no numbness or paresthesia in the lower extremities.  He noted some loss of range of motion, especially twisting and reaching side to side.  He described the pain in the low back as achy.  He specifically denied radicular pain and paresthesias in the left lower extremity.  The examiner diagnosed the Veteran with degenerative arthritis of the spine and a mild T10 compression fracture.

The Veteran reported flare-ups which impacted the function of his thoracolumbar spine.  He noted that he experienced flares of his back pain with prolonged standing and bending forward.  He reported that walking did not exacerbate the pain except when he carried a load while walking.

Range of motion results for the thoracolumbar spine were forward flexion to 50 degrees with objective evidence of painful motion beginning at 50 degrees, extension to 15 degrees with objective evidence of painful motion beginning at 15 degrees, right lateral flexion to 25 degrees with objective evidence of painful motion beginning at 25 degrees, left lateral flexion to 20 degrees with objective evidence of painful motion beginning at 20 degrees, right lateral rotation to 30 degrees with objective evidence of painful motion beginning at 30 degrees or greater, and left lateral rotation to 30 degrees or greater with objective evidence of painful motion beginning at 30 degrees or greater.  

The Veteran was able to perform repetitive-use testing with three repetitions.  Post-test forward flexion was to 50 degrees, post-test extension was to 15 degrees, post-test right lateral flexion was to 25 degrees, post-test left lateral flexion was to 20 degrees, and post-test right and left lateral rotation was to 30 degrees or greater.  There was no additional limitation in range of motion of the thoracolumbar spine.  

The Veteran had functional loss and/or functional impairment of the thoracolumbar spine that was manifested by less movement than normal, pain on movement, and interference with sitting, standing, and/or weight bearing.  He also had localized tenderness or pain to palpation for joints and/or soft tissue.  The Veteran described it as tenderness of the thoracolumbar spine and left lumbar paraspinal muscles without spasm or guarding.  The Veteran did not have muscle spasm or guarding of the thoracolumbar spine that either resulted in an abnormal gait or abnormal spinal contour, or did not result in an abnormal gait or abnormal spinal contour.  

The VA examiner noted that the Veteran had intervertebral disc syndrome (IVDS) that resulted in incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past twelve months.  

The Veteran used a cane occasionally, which helped relieve the pressure in his mid and low back.  There was not functional impairment of such an extremity that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  The Veteran had no scars or other pertinent physical findings.  Imaging studies were performed and arthritis was documented.  The Veteran had a thoracic vertebral fracture with loss of 50 percent or more of height.  X-ray results from April 2012 showed early degenerative changes of the lumbosacral joint with narrowing of the joint space, as well as an increased lumbosacral angle.  They also showed an old compression of T10 and mild hypertrophic spurring show no progression since the June 2009 examination.  

The VA examiner noted that the Veteran's thoracolumbar spine condition would impact his ability to work in that the Veteran was limited in prolonged standing and bending forward by low back pain.  The Veteran did not report radicular pain.  He also noted some difficulty with twisting motions of the lumbar spine.  The VA examiner reported that the examination did not reveal any ankylosis of the thoracolumbar spine or functional limitation of motion analogous to ankylosis.  

Having carefully considered the Veteran's claim in light of the evidence of record, as well as the applicable law and regulation, the Board finds that the currently assigned 40 percent rating, for residuals of fracture of the thoracic spine, is appropriate from August 4, 2014.  38 C.F.R. § 4.7 (2016).  At no point prior to August 4, 2014 did the Veteran's residuals of fracture of the thoracic spine warrant a higher disability rating.

Based on the evidence of record, at no point during the pendency of this appeal did the Veteran qualify for a higher 50 percent rating.  The Veteran did not have unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, DC 5242 (2016).  Thus, the criteria for a higher rating of 50 percent have not been met.  Id.  Additionally, the Veteran does not qualify for a 60 percent rating for IVDS.  He does not have incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243 (2016).  The Board further notes that, aside from the service-connected disability of the left lower extremity, there have not been shown to be any associated objective neurological abnormalities.

Therefore, the Board finds that the residuals of fracture of the thoracic spine, more nearly approximates the criteria for a 40 percent disability rating from August 4, 2014.  Id.  The assignment of a 40 percent rating is based on incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past twelve months.

In evaluating the Veteran's increased rating claim, the Board must also address the provisions of 38 C.F.R. § 4.40 and 4.45 (2016).  See DeLuca, supra.  The Board recognizes the Veteran's complaints of functional loss as a result of his thoracic spine disability, notably his difficulty with standing for long periods of time and sleeping.  See, e.g., the June 2009 VA examination report.  However, the Board places greater probative value on the objective clinical findings which do not support the Veteran's contentions regarding the severity of his disability.  

The Board has not overlooked the Veteran's statements with regard to the severity of his back condition.  The Veteran is competent to report on factual matters of which he had firsthand knowledge; and the Board finds that the Veteran's reports concerning symptomatology have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, there is no basis for concluding that a lay person such as the Veteran is competent to discern the current nature, extent, and severity of his back condition, in the absence of specialized medical training, which in this case the Veteran has not established.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. §§ 3.303(a), 3.159(a) (2016); Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra.  As such, the objective medical findings and opinions provided by the June 2009, April 2012, and August 2014 VA examination reports have been accorded greater probative weight and weighs heavily against the Veteran's lay statements of severity.

Radiculopathy

Prior to April 10, 2012

The Veteran's bilateral lower extremity radiculopathy is rated pursuant to 38 C.F.R. § 4.124a, DC 8520, which contemplates paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, DC 8520 (2016).

Under DC 8520, the minimum 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is warranted for moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating is warranted for moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating is warranted for severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.  The maximum 80 percent rating is warranted for complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rare) lost.  Id.

The Veteran is currently in receipt of a separate 10 percent disability rating for radiculopathy of the left lower extremity as secondary to the thoracic spine disability, which was granted effective April 10, 2012.  The Board will first consider whether this additional 10 percent rating is warranted from the date of the Veteran's claim for an increase.  

The record is negative for objective neurological findings prior to April 10, 2012.  Specifically, the Veteran noted in outpatient clinical records dated in January 2008 and November 2008 that he had back pain that was specifically non-radiating.  Furthermore, the January and November 2008 VA treatment records document the absence of paresthesias, numbness, seizures, or weakness in the Veteran's lower extremities.  The Veteran complained of radiating pain in his June 2009 VA examination; however, objective neurological testing at that time was negative.  He had normal reflexes, strength, and sensation.  

On examination in April 2012, however, the Veteran manifested objective signs of mild left lower extremity radiculopathy, involving the sciatic nerve, which the examiner found directly related to the service-connected back disability.  Notably, with regard to the right lower extremity, the April 2012 VA examiner reported normal muscle strength testing, no muscle atrophy, normal sensory examination, negative straight leg testing, and no intermittent pain in the right lower extremity.  Therefore, there was no objective neurological finding with respect to the right side.  As a result of this examination, the separate rating for the left side only was granted.  

As the evidence of record prior to the April 2012 examination did not demonstrate an objective neurological component to the Veteran's service-connected back disability, a separate neurological rating prior to that date is not warranted.  Furthermore, as the only neurological impairment that has been found is in the left lower extremity, a separate rating for the right lower extremity is not warranted.

From April 10, 2012

In an August 2014 VA examination report, the Veteran noted that he had increasing low back pain with radiation into his buttocks bilaterally and hips.  He also reported some pain in the right posterior leg, especially when he extended his right leg, which was transient, and relieved by fully stretching the leg.  There was no numbness or paresthesia in the lower extremities.  The Veteran specifically denied radicular pain and paresthesias in the left lower extremity.  

According to the examination report, the Veteran had no radicular pain or any other signs or symptoms due to radiculopathy.  The examiner indicated that neither the Veteran's right nor left side were affected.  The Veteran had no other neurologic abnormalities or findings related to his thoracolumbar condition such as bowel or bladder problems.  

The examiner noted that when specifically questioned, the Veteran denied any radicular pain in the left lower extremity and denied paresthesias and numbness in either lower extremity.  The Veteran described some pain behind his right knee and in the posterior right thigh which was transient and relived by fully stretching the leg.  The examiner noted that these complaints did not have the typical character of radiculopathy.  There were no recent neurologic diagnostic tests to report.  On examination, there were no findings of radiculopathy and reflexes were symmetrical and unchanged from the Veteran's April 2012 VA examination.  

The probative medical evidence indicates that a disability rating in excess of 10 percent for left lower extremity radiculopathy is not warranted.  38 C.F.R. § 4.124a, DC 8520 (2016).  At no time has the Veteran had moderate incomplete paralysis.  Rather, the disability has been described as mild, and the corresponding symptoms reflect this degree of severity.  Thus, the criteria for a rating in excess of 10 percent have not been met.  Id.

The Board has not overlooked the Veteran's statements with regard to the severity of his left lower extremity radiculopathy.  The Veteran is competent to report on factual matters of which he had firsthand knowledge; and the Board finds that the Veteran's reports concerning symptomatology have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, there is no basis for concluding that a lay person such as the Veteran is competent to discern the current nature, extent, and severity of his left lower extremity radiculopathy, in the absence of specialized medical training, which in this case the Veteran has not established.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. §§ 3.303(a), 3.159(a) (2015); Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra.  Rather, the appeal as to higher initial ratings for radiculopathy must be denied.

Extraschedular Considerations

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. At 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2016).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular ratings in this case are adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected residuals of fracture of the thoracic spine and left lower extremity radiculopathy.  See Thun, 22 Vet. App. at 115.  When comparing the Veteran's spine and radiculopathy symptoms with the schedular criteria, the Board finds that his symptoms are congruent with the disability pictures represented by the noncompensable spine rating, prior to January 25, 2008, the 10 percent rating thereafter, and the 40 percent rating assigned from August 4, 2014, for the Veteran's residuals of fracture of the thoracic spine, and the 10 percent rating assigned for the Veteran's left lower extremity radiculopathy, from April 20, 2012.  38 C.F.R. §§ 4.71a, 4.124a, DCs 5243, 8520 (2016).  Accordingly, a comparison of the Veteran's symptoms and functional impairments resulting from residuals of fracture of the thoracic spine and left lower extremity radiculopathy with the pertinent schedular criteria does not show that his service-connected spine disability and radiculopathy present "such an exceptional or unusual disability picture... as to render impractical the application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b) (2016).

Consequently, the Board finds that the available schedular ratings are adequate to rate the Veteran's residuals of fracture of the thoracic spine and left lower extremity radiculopathy.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the veteran's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d. 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Moreover, at no time during the period under consideration has the Veteran asserted that the schedular criteria for his service-connected disabilities do not adequately described or reflected his symptomatology.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2016).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.34 (2016).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2016). 

TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).

While the regulations do not provide a definition of "substantially gainful employment," the VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income..."

In this case, the Veteran is service connected for residuals of fracture of the thoracic spine, rated 40 percent, and for left lower extremity radiculopathy, rated 10 percent, for a combined disability rating of 50 percent from August 4, 2014, according to the August 2014 rating decision.  The Veteran fails to meet the schedular criteria for consideration for TDIU.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).

Even so, the question remains as to whether the Veteran's service-connected disabilities preclude him from obtaining or engaging in substantially gainful employment?  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2016); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In the August 2014 VA examination report, the examiner noted that the Veteran's thoracolumbar spine condition would impact his ability to work.  The examiner reported that the Veteran was limited in prolonged standing and bending forward by low back pain.  The Veteran reported that he last worked in 2010, at a job making signs, and was not able to perform physically demanding work since that time because of his thoracolumbar spine pain.  He specifically reported limitation in prolonged standing and forward flexion because of back pain.  The Veteran also noted that walking long distances or while carrying a load resulted in back pain.  The examiner concluded that while a job involving prolonged standing and leaning forward would be very difficult for the Veteran because of his service-connected conditions, a sedentary job would be medically feasible.  

Based upon the evidence of record, the Board finds the Veteran's service-connected residuals of fracture of the thoracic spine and left lower extremity radiculopathy are not shown to be so disabling as to preclude him from securing or following substantially gainful employment.  As noted above, substantially gainful employment is "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income..."  Faust v. West, 13 Vet. App. 342 (2000).

The Board has not overlooked the Veteran's lay statements with regards to his employability.  The Veteran is competent to report on factual matters of which he had firsthand knowledge; and the Board finds that his reports have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, there is no basis for concluding that the Veteran is competent of discerning whether he is capable of obtaining and maintaining substantial gainful employment, in the absence of specialized medical training, which in this case he has not established.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. §§ 3.303(a), 3.159(a) (2016); Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra.  

The Board finds that greater probative weight should be accorded the objective clinical findings of the August 2014 VA examination report that do not show a level of disability associated with the Veteran's service-connected disabilities that would prevent obtaining and maintaining substantial gainful employment.  Because a preponderance of the evidence is against assigning TDIU in this case, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2014).  Therefore, the claim of entitlement to TDIU must be denied.















ORDER

A disability rating in excess of 10 percent, prior to August 4, 2014, for the service-connected residuals of fracture of the thoracic spine, is denied.

A disability rating in excess of 40 percent, from August 4, 2014, for the service-connected residuals of fracture of the thoracic spine, is denied.

A disability rating in excess of 10 percent for left lower extremity radiculopathy is denied.

Entitlement to TDIU is denied.




____________________________________________
A. C. Mackenzie
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


